Citation Nr: 0816718	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Mike Kennedy, Agent


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont which granted service 
connection for bilateral hearing loss evaluated as 
noncompensable, effective November 14, 2005 and denied 
entitlement to service connection for tinnitus. 

The veteran was scheduled for a hearing before the Board at 
the RO in September 2007.  His representative indicated that 
he had not received proper notice of the hearing and it was 
rescheduled for a date in April 2008.  The veteran cancelled 
this hearing.  Therefore, the Board will proceed with the 
review of his claim. 

In April 2008 the Board granted the veteran's motion to have 
this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007). 


FINDINGS OF FACT

1.  The veteran has level I hearing loss in the left ear and 
level I hearing loss in the right ear. 

2.  The veteran's current tinnitus is not due to a disease or 
injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met at any time since 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007). 

2.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's claim for entitlement to a 
compensable initial evaluation for bilateral hearing loss, 
the courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue in this appeal 
arises from the veteran's disagreement with the rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

Regarding the claim for entitlement to a compensable initial 
evaluation for bilateral hearing loss, VA has complied with 
its duty to assist the veteran with the development of his 
claim under the VCAA by obtaining all pertinent records and 
providing examinations. 

Regarding the claim for entitlement to service connection for 
tinnitus, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in November 2005, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the November 2005 letter 
contained a notation that the veteran should send VA any 
evidence or information that pertained to his claim.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the November 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in February 2007.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA attempted to obtain additional service medical and 
alternate records in November 2005, but no additional records 
were found.  It is reasonably certain that further efforts to 
obtain the veteran's service medical records would be futile.  
38 U.S.C.A. § 5103A.

VA has obtained all records of treatment reported by the 
veteran including VA Medical Center (VAMC) records and 
private medical records.

The veteran underwent VA audiological examinations in 
February 2006 and November 2006.   

The Board notes that the veteran, through his representative, 
also contends that the method of testing utilized at his VA 
audiological examinations is inadequate for rating purposes.  

The Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second-
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The 
veteran has submitted no such medical evidence in support of 
his claim.  In addition, the Board notes that the February 
2006 and November 2006 VA audiologists recorded the veteran's 
subjective complaints regarding his hearing and expressed 
opinions as to the severity of the veteran's hearing loss.  
Neither the veteran nor his representative has made specific 
contentions regarding the impact of the veteran's hearing 
loss on his employment.  

Therefore, the Board concludes that the veteran's February 
2006 and November 2006 VA audiological examinations were 
adequate for rating purposes, as they included a pure tone 
audiometry test and a speech discrimination test, in 
accordance with 38 C.F.R. § 4.85, and included an opinion by 
the audiologists as to the severity of the veteran's 
severity. 

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits. 

I.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In February 2006 the veteran underwent a VA audio 
examination.  He reported that the situation causing the 
greatest difficulty in hearing was when the speaker was not 
visible.

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25 
25
60
75
LEFT
25
20
45
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The examiner stated that the pure tone and speech thresholds 
showed a bilateral, sensorineural hearing loss in the 
frequencies above 2000 Hertz (Hz).  The high frequency loss 
was moderate to moderately severe on the left.  Speech 
discrimination was very good bilaterally.

In May 2006 the veteran presented to the Fidelity Hearing 
Center for an audiological evaluation.  On the audiological 
evaluation in May 2006, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
65
70
LEFT
25
25
55
55

Speech audiometry revealing speech recognition ability was 
not recorded.

The examiner stated that the hearing tests indicated a 
hearing capability of 26 percent on the right side and 55 
percent on the left side.

In August 2006 the veteran presented for a private 
audiological evaluation.  On the audiological evaluation in 
August 2006, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
80
80
LEFT
75
80
80
85

Speech audiometry revealing speech recognition ability was 
not recorded.

In November 2006 the veteran underwent a VA audio 
examination.  It was commented that the private examinations 
conducted in May and August 2006, appeared to have been 
conducted by hearing aid dealers and not by licensed 
audiologists.

The veteran again reported that he could not hear unless he 
could see the speaker.

On the authorized VA audiological evaluation in November 
2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
55
65
LEFT
20
15
45
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The diagnosis was bilateral high frequency sensorineural 
hearing loss with right greater than left.  The examiner 
stated that with regards to the differences recorded by the 
private hearing aid dispensers in May 2006 and August 2006, 
the differences may be attributed to equipment, testing 
environment, tester or patient.  He noted that the November 
2006 VA examination's findings were consistent with the last 
assessment from this station in February 2006.

Analysis

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2007).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's February 2006 VA audiological 
examination revealed level I hearing in the right ear and 
level II hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

The results reported on May 2006 and August 2006 private 
examinations could support a higher evaluation if conducted 
in accordance with the requirements of 38 C.F.R. § 4.85.

However, the May 2006 and August 2006 reports do not indicate 
whether the tests were conducted using the required Maryland 
CNC recorded voice method.  Necessary speech discrimination 
scores were not reported, and the examinations were 
apparently not conducted by licensed audiologists.  

The VA audiological examination in November 2006 revealed 
level I hearing in the right ear and level I hearing in the 
left ear.  Combining these levels according to Table VII 
reveals an evaluation of 0 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Because the results of this VA 
examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application.  38 C.F.R. § 4.86. 

The November 2006 VA examiner also explained the discrepancy 
between the VA audiological examinations and the private 
examinations conducted in May 2006 and August 2006.  
Specifically, he noted that the differences may be attributed 
to equipment, testing environment, tester or patient.

Because the May 2006 and August 2006 private audiology 
examinations were not conducted in accordance with 38 C.F.R. 
§ 4.85(a), they cannot be used to rate the veteran's 
disability. 

The February 2006 and November 2006 VA examinations provide 
the only findings in accordance with the requirements of 38 
C.F.R. § 4.85.  These examinations do not provide a basis for 
awarding a compensable evaluation for hearing loss at any 
time since the effective date of service connection.  38 
C.F.R. §§ 4.7, 4.21.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  The veteran has not contended, 
nor is there evidence, that his hearing loss results in 
marked interference in employment. Additionally, hearing loss 
has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the examinations show that the veteran does not meet the 
criteria for an initial compensable rating, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 0 percent for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 4.21 
(2006). 

II.  Entitlement to service connection for tinnitus.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a November 2005 Audio History Questionnaire, the veteran 
reported that while in the military, he was exposed to 
gunfire and noise.  He stated that he did not wear ear 
protection.

In February 2006 the veteran underwent a VA audio 
examination.  The veteran reported service in the Army field 
artillery from November 1952 to October 1954.  He trained as 
a demolition expert and was exposed to artillery fire in 
combat in Korea.  He reported that his tinnitus began 2 or 3 
months ago.  The examiner stated that the most likely 
etiology of the tinnitus was unclear.  He stated that the 
hearing loss and tinnitus probably did not have the same 
etiology as the hearing loss, which was long standing and the 
tinnitus, which was recent.  The examiner stated that the 
tinnitus was most likely not related to military noise 
exposure.  The examiner concluded that the veteran's tinnitus 
was of recent origin which made it unlikely that it was 
caused by his military service.

In November 2006 the veteran underwent a VA audio 
examination.  The veteran reported brief daily episodes of 
ringing in his ears.  The diagnosis was periodic tinnitus.

Analysis

The veteran contends that he incurred bilateral tinnitus 
during active duty as the result of being subjected to 
various forms of noise exposure. 

With regard to the three elements of service connection, the 
veteran has a present diagnosis of tinnitus.

The veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he 
has reported noise exposure during combat.  Such exposure is 
presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

The only competent medical opinion is from the February 2006 
VA examiner who stated that the veteran's tinnitus was most 
likely not related to military noise exposure.  The examiner 
concluded that the veteran's tinnitus was of recent origin 
which made it unlikely that it was caused by his military 
service.

The veteran would also be competent to report a continuity of 
symptoms of tinnitus beginning in service, but he has not 
done so.  The veteran did not report that the symptoms began 
in service, as he stated that the ringing in his ears began 2 
to 3 months before the February 2006 VA audio examination.  
In his claim for benefits received in November 2005, the 
veteran reported "frequent ringing of the ears with hearing 
loss as long as I can remember since the service."  Given 
the history reported on the VA examination, the statement on 
his claim must be read as referring to hearing loss and not 
tinnitus.

The veteran's representative has questioned whether the 
veteran understood what tinnitus was when questioned at the 
February 2006 examination.  The report of the February 2006 
examination indicates no confusion on the veteran's part as 
to what constituted tinnitus.  The veteran has had ample 
opportunity since the February 2006 examination to set the 
record straight, but has not contradicted his statements at 
the examination.

There is also no evidence linking the current tinnitus to the 
service connected hearing loss.  The VA medical opinion is 
that the hearing loss and tinnitus are of different 
etiologies and there is no competent opinion of record that 
links that hearing loss and tinnitus.  Hence, the evidence is 
against the grant of service connection on a secondary basis.  
38 C.F.R. § 3.310 (2006 & 2007).

While the veteran contends that tinnitus is a result of his 
active duty, as a lay person, he is not competent to render 
an opinion that the tinnitus is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As there is no competent opinion linking the current 
disability to service or a service connected disease or 
disability.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection for 
tinnitus.







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


